Hill, J.
1. Where a petition was brought for divorce and permanent alimony, and pending this action the plaintiff filed an application for temporary alimony and obtained a rule nisi thereon, requiring the defendant to show cause why the application should not be granted, it was unnecessary to embody in such application a prayer for ordinary process and have the same served on the defendant as in the case of an original suit. Nipper v. Nipper, 129 Ga. 450 (59 S. E. 226).
2. Under the evidence in this case, the trial judge did not abuse his discretion in granting alimony and attorney’s fees.

Judgment affirmed.


All the Justices concur.